TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00274-CV



                                   Jim Donahue, Appellant

                                               v.

 Flintrock, Ltd.; Five Star Development Co., Inc.; William P. Resch on behalf of Five Star
  Development Co., Inc.; Duke McDowell, individually and on behalf of Sterling Custom
      Homes, Inc. d/b/a Sterling Custom Homes; and Jerry Winnett, individually and
       on behalf of Winnett Group, Ltd., Inc. d/b/a Winnett Group Realty, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
        NO. GN401041, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant Jim Donahue has filed a motion to dismiss his appeal, informing this Court

that the parties have settled their dispute and that he no longer wishes to pursue his appeal.

Accordingly, we grant Donahue’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                            __________________________________________

                                            David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: September 23, 2004